Title: To George Washington from Nathanael Greene, 7 October 1781
From: Greene, Nathanael
To: Washington, George


                  
                     Sir,
                     Charlotte October 7 1781.
                  
                  Your Excellency’s letter of the 4th Sept. dated at Philadelphia I have had the honor to receive.  but before the receipt of which I was informed of the arrival of Count de Grasse and since which I have had the pleasure to hear of your arrival in Virginia with a force sufficient to reduce the british army under Earl Cornwallis in a short time.  I beg leave to congratulate you on your happy prospects and hope your success may be complete and lay the foundation for a peace.  One thing however I observe in your Excellency’s letter which gives me pain that is the stay of our Ally upon this coast can be but short.  After your success against the Enemy in Virginia it will be a pity not to improve the opportunity for the recovery of Charles Town.  The suffering of the Southern States claim every attention and I hope every exertion will be made for their relief.  As your Excellency desires the most perfect information of the state of matters in this quarter I have sent Lieutenant Colonel Lee who will have the honor of delivering this letter and is fully acquainted with every thing in this department; and I beg your Excellency to communicate to  him your plan of operations and present prospects of giving full & ample freedom to the Southern States. Since I wrote you by Captn Pearce the Enemy have been up in the country as high as the Eutaw but it was after we had crossed the river their stay was short and they are now all retired into the lower Country.I came up to this place to try to get out a body of Militia to drive the Enemy all into Charles town, but how far I shall succeed is uncertain and how far the Army will be able to second the attempt is uncertain as they are getting sickly.I had it in contemplation to lay siege to Wilmington and was taking measures with Governor Burke for the purpose when unfortuneately he was very unexpectedly made a prisoner by a party of tories. Our force is much too small to attempt what seems absolutely necessary to be done but if your Army comes Southerly the work will soon be accomplished.
                  With the warmest wishes for your Excellency’s health safety and success I am with great respect and regard Your Most Obedt Humble servt
                  
                     Nath. Greene
                  
               